DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group III, in the reply filed on 12/4/2020 is acknowledged.
Applicant’s election without traverse of  species SEQ ID NO: 6, claims 12, 13, 15-18, 23-25, in the reply filed on 12/4/2020 is acknowledged.
Status of the claims
Claims 12-22 are pending. Claims 23-25 are new claims. Claims 14, 19-22 are withdrawn as not drawn to the elected Group/species. Claims 12, 13, 15-18, 23-25 are presented for examination on the merits. Upon searching, other species were found, which are herein examined for the sake of compact prosecution.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to the limitation “consisting essentially of the SEQ ID NO: 6”, the term 
According to the MPEP, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. (MPEP 2111.03). The term has been interpreted accordingly as comprising SEQ ID NO: 6 and not containing sequence modifications within the sequence, and containing structural additions that do not materially affect the basic and novel characteristic(s) of the claimed invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation “wherein the sequence is SEQ ID NO: 6 and the peptide has 1, 2, 3, 4, or 5 amino acid residues removed from the N-terminus and/or the C-terminus of the peptide sequence” appears to broaden the invention. SEQ ID NO: 6 is KHMHWHPPALNT, and it is required by the base claim 13. The dependent claim appears to be drawn, e.g., WHPPALNT (wherein 5 amino acid residues are removed from the N-terminus) or KHMHWH (wherein 5 amino acid residues are removed from the C-terminus), which do not further limit, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13, 15, 16, 17, 18, 24, 25 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Denmeade et al. (“Denmeade”, US 8,258,256).
Denmeade teaches in Figure 1B the peptide KHMHWHPPALNT corresponding to instant SEQ ID NO: 6. See, SEQ ID NO: 31 of Denmeade, reading upon an isolated peptide comprising SEQ ID NO: 6. Denmeade also teaches KHMHWHPPALN (SEQ ID NO: 7 of Denmeade) which reads upon the sequence is SEQ ID NO: 6 and the peptide has 1 amino acid residue removed from the C-terminus of the peptide sequence as in instant claim 24. The dimers of the peptides read upon further comprising at least 1, 2, 3, 4 or 5 amino acid residues at the N-terminus (e.g., Figure 1B and col. 7). The limitation of claim 16, 
Denmeade also teaches pharmaceutical formulations comprising the active ingredient and a pharmaceutically acceptable carrier (e.g., col. 14) as in instant claim 18.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitation “and the peptide binds to DPEP-1” (as in instant claim 13), is not expressly taught. However, SEQ ID NO: 6 is taught by the reference as shown above and therefore any functional properties such as binding to DPEP-1 would be expected to be presence as they depend upon the sequence claimed. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. (MPEP 2112). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether 
Therefore the reference is deemed to anticipate the instant claims above.
Claim(s) 12, 13, 15, 18, 23, 25 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jacky et al. (“Jacky,” US 20120207742).
Jacky teaches an isolated peptide comprising SEQ ID NO: 6 (see SEQ ID NO: 89 and claim 3 of Jacky) as in instant claim 12.
Jacky teaches (e.g., pages 27, 40) a PSMA targeting domain comprising a polypeptide comprising SEQ ID NO: 89, which is 100% identical to the instantly claimed SEQ ID NO: 6. Further, the targeting can be used in a Targeted Vesicular Exocytosis Modulating Protein TVEMP, which is a recombinantly produced protein comprising a targeting domain, and a translocation domain and enzymatic domain of a Clostridial toxin, wherein the enzymatic domain is to the N-terminus and thus reads upon the limitations “further comprises at least 1, 2, 3, or 5 amino acid residues at the N-terminus” See, e.g., page 11, teach SEQ ID NO:1-5 are enzymatic domains having more than 5 amino acid residues. See also, e.g., page 53, Figure 4A:


    PNG
    media_image1.png
    540
    727
    media_image1.png
    Greyscale

In page 33, Jacky teaches pharmaceutical compositions comprising a TVEMP optionally including a pharmaceutically acceptable carrier that facilitates processing of an active ingredient into pharmaceutically acceptable compositions, including, e.g., water, saline, glycine, hyaluronic acid, mannitol, lactose, starch, etc. (e.g., pages 3, 33-34) as in the limitation of claim 18.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 

	The peptides comprising SEQ ID NO: 89 of Jacky also read upon “consisting essentially of” because the PSMA targeting property is not altered upon conjugation to the enzymatic and translocation domain (see 112(b) rejection above).
Therefore the reference is deemed to anticipate the instant claims above.
Claim(s) 12, 15, 18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Naik et al. (“Naik”, US 2006/0035223).
Naik teaches a method for identifying and isolating peptides capable of binding of inorganic materials such as silica, cobalt, iron, etc. The peptide includes VYIPKTPHAAPP (SEQ ID NO: 46, RN-29) which reads upon instant SEQ ID NO: 7, IPKXaaPXaaXaaXaa, wherein Xaa can be any naturally occurring amino acid. Example 1 of Naik teaches isolation and testing of binding. The peptides were obtained from New England Biolabs, Inc. (page 6). The peptide further comprises at least 1 amino acid residue at the N-
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitation “and the peptide binds to DPEP-1” (as in instant claim 13), is not expressly taught. However, SEQ ID NO: 6 is taught by the reference as shown above and therefore any functional properties such as binding to DPEP-1 would be expected to be presence as they depend upon the sequence claimed. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. (MPEP 2112). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ binding to DPEP-1 (within the claimed composition) differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants. 
Therefore the reference is deemed to anticipate the instant claims above.
12, 13, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins et al. (“Robbins”, WO2017025802, cited in the IDS dated 12/4/2020).
Robbins teaches an isolated peptide comprising SEQ ID NO: 5: LTPSPSWLKYKAL which binds dipeptidase-1 (DPEP-1) as in instant claims 12, 13.
Robbins’ invention relates to a method for treating inflammation in a subject. The method involves administering a compound that binds to renal dipeptidase, microsomal dipeptidase or dehydropeptidase-1 (DPEP-1) to the subject. The invention further relates to: (a) a method for blocking leukocyte recruitment in the subject; (b) a method for reducing or preventing tumor metastasis in the subject; (c) a method for treating or preventing organ damage associated with sepsis, acute kidney injury, ischemia-reperfusion injury in the subject; and (d) a method for identifying a compound that inhibit inflammation. Robbins’ sequence represents a DPEP-1 binding peptide, which is used in the composition for treating inflammation in the subject. See, e.g., page 20:

    PNG
    media_image2.png
    422
    672
    media_image2.png
    Greyscale


Therefore the reference is deemed to anticipate the instant claims above.
Claim(s) 12, 13, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins et al. (“Robbins”, WO2015120536, cited in the IDS dated 12/4/2020).
Robbins teaches an isolated peptide comprising SEQ ID NO: 5: LTPSPSWLKYKAL which binds dipeptidase-1 (DPEP-1) as in instant claims 12, 13.
Robbins’ invention relates to a method for treating inflammation in a subject. The method involves administering a compound that binds to renal dipeptidase, microsomal dipeptidase or dehydropeptidase-1 (DPEP-1) to the subject. The invention further relates to: (a) a method for blocking leukocyte recruitment in the subject; (b) a method for reducing or preventing tumor metastasis in the subject. Robbins’ sequence represents a DPEP-1 binding peptide, which is used in the composition for treating inflammation in the subject. See, e.g., page 12-13, 25-26:

    PNG
    media_image2.png
    422
    672
    media_image2.png
    Greyscale

These read upon at least 1-5 amino acid residues at the N-terminus as in claim 15 and comprising amino acid analogs as in claim 16.  Chemical modifications of the peptide to enhance serum stability include (e.g., pages 9, 11) the addition of an N-terminal alkyl group, consisting of a lower alkyl of form one to 20 carbons, such as an acetyl group, and/or the addition of a C-terminal amide or substituted amide group. In particular, the invention of Robbins includes a N-terminal acetyl group and/or a C-terminal amide group (e.g., claim 17). In pages 15-18, pharmaceutical compositions comprising the peptide and a pharmaceutically acceptable carrier are disclosed, as in instant claim 18.
Therefore the reference is deemed to anticipate the instant claims above.
Allowable subject matter
 	An isolated peptide comprising SEQ ID NO: 8 is allowable. 
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/               Primary Examiner, Art Unit 1658                                                                                                                                                                                         
MMCG 02/2021